                              Case 5:19-cv-00332-JPB Document 25 Filed 09/07/21 Page 1 of 1 PageID #: 91




                                                                                                                                       S PQ~1.
           NORTHERN DISTRICT OF WEST VIRGINIA                                                    PA .150
    CLERK, UNITED STATES DISTRICT COUR                                                                                                    — -~,   _~,


                      P.O. BOX 471                                                                                                                 PITNEY BOWES

      WHEELING, WEST VIRGINIA 26003-0060                                                                                                         $OO7~16°
                                                                                                                              0000835876     AUG 25 2021
                      OF~ICIAl~ BUSINESS   -
                                                           \‘5o      0002 2647 65.64                                          MAILED FROM ZIP CODE 26003


                                                                                                                             FILED
                                                   -   -                                                                   SEP 72021
                                                                                                                  U.S. DISTRICT COLJRT~W
-
                                                                                                                     WHEELING Wv 26003
                                                   Skyline Metrics, LLC
                                                   Bryant Cass, Registered Agent
                                                   312 2nd Street
    3c~.                                           Roanoke, VA 24011
                                                   5:19-cv-332;. Docs. 21 & 22



                                                       ~
                                                           4
                                                           ~   ‘—1.. ~1   ._#:,.I   ..~
                                                                                          aijiij)iili ~}tji1lI 1J)jiijjj1iiI)i1j;JhJIiiii11jijiIjaJIu~li
